Citation Nr: 1428430	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-04 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a liver disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1988 to May 1991.

This matter comes before the Board of Veteran's Appeals (Board) from a May 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1. The earliest clinical evidence of liver cyst is in November 2008, approximately 17 years after separation from service.

2. There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has a liver disability causally related to, or aggravated by, active service. 


CONCLUSION OF LAW

The criteria for service connection for liver disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in February 2010.

VA has a duty to assist the Veteran in the development of the claim. The claims file includes service treatment records (STRs), VA medical records, private medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).

A March 2009 VA report revealed that the Veteran had a benign tumor (hemangioma of the liver.)  The claims file also includes a report of a December 2011 Gulf War General Medical examination, which is negative for a liver disability or symptoms of such.  The Board finds a VA examination specific to the liver is not warranted.  While the Veteran has been diagnosed with benign hemangioma and/or hepatoma, the Board finds that there is no competent credible indication of record that the Veteran's hemangioma and/or hepatoma may be causally related to the Veteran's military service; thus an examination is not warranted. McLendon, supra. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.


Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) . 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran avers that he has a liver disability as a result of active service. An essential element of a claim for service connection is evidence of a current disability. A November 2008 VA examination report revealed the Veteran had a fatty liver and what appeared to be a cyst. A March 2009 VA report revealed that the Veteran had a benign tumor and diagnosed the Veteran with hemangioma of the liver (which could not be ruled out as hepatoma). The December 2011 examiner found no liver disability and the Veteran is not noted to have any symptoms. Even assuming an asymptotic hemangioma is a disability, the Board finds that service connection is not warranted.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The Veteran's STRs are negative for any complaints of, or treatment for, a liver disability. He contends that he has a liver disability due to exposure to chemicals in service. The Veteran's military records reflect that the Veteran served during the Persian Gulf War and was deployed in the Southwest Asia theatre of operations, more specifically Kuwait. The Veteran has stated that he was exposed to burning oil, mustard gas, and Agent Orange while deployed in Kuwait.  There is no competent credible evidence of exposure to Agent Orange, and VA does not recognize that Agent Orange was used in Southwest Asia.  However, the Board finds that some exposure to various chemicals and environmental hazards as a member of a unit deployed in Southwest Asia is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2002). 

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. The Board finds, based on the reasons below, that the competent, credible evidence of record is against such a finding. Thus the third requirement has not been met.  

Persian Gulf War Veterans with an undiagnosed illness or medically unexplained chronic multisymptom illnesses that manifested itself during service in the Southwest Asia area of operation or to a disability rate of 10% or more no later than December 31, 2016 will be presumed to have established service connection. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1). Unlike direct service connected claims, it is not a requirement that there be competent evidence of a nexus between the undiagnosed illness and service. Guitierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A service connection presumption under 38 C.F.R. § 3.317 does not apply to the Veteran. The presumption applies to undiagnosed illnesses; the Veteran in this case was diagnosed with hemangioma of the liver in March 2009. Since the presumption does not apply, the nexus between a liver disability and the Veteran's service element must still be met in order to warrant a service connection.

As noted above the Veteran's STRs are negative for any complaints of, or treatment for, liver disability. While the Veteran's STRs did not reveal any complaints or treatment involving the liver, they did reveal however, that throughout service, the Veteran reported a normal liver and abdomen. The Veteran consistently signed a dental health questionnaire in which he noted that he did not have a liver disease, ulcers, or any stomach conditions. (See April 19, 1988, Jan 5, 1989, January 23, 1989, January 27, 1989, January 10, 1990, and February 13, 1991 acknowledgements). The Veteran did note on the questionnaire that he had experienced headaches and arthritis. The Board finds if the Veteran had experienced any in-service complications with his liver, it would be reasonable to expect that he would have noted it as he did other conditions. In addition, an April 1988 clinical evaluation reflects that the Veteran had a normal abdomen. Moreover, the Veteran has stated that his liver condition did not begin until September 2009 (See January 2010 VA Form 21-526 Veteran's Application for Compensation and/or Pension). 

In the present claim, there is no competent and credible clinical and/or lay opinion which supports a finding that the Veteran has a liver disability which is causally related to, or aggravated by, active service. In addition, there is no continuity of symptomatology which supports a causal relationship between a liver disability and active service. The earliest clinical evidence of a liver hemangioma is in 2008, approximately 17 years after the Veteran separated from service. While two decades of absent liver complaints may not be definitive evidence that a nexus does not exist, the lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) However, in the present case, not only is there an absence of clinical records showing a nexus between the current disability and service, but the Veteran has not asserted that he had liver disease symptoms since service.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the chemical exposure-related disabilities, and the liver, to include a hemangioma. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for a liver disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


